Case 6:20-cv-00881-ADA Document 42-2 Filed 01/27/21 Page 1 of 3




                 EXHIBIT 1
          Case 6:20-cv-00881-ADA Document 42-2 Filed 01/27/21 Page 2 of 3


                UNITED STATES INTERNATIONAL TRADE COMMISSION

                                          Washington, D.C.

  In the Matter of

  CERTAIN AUDIO PLAYERS AND
  CONTROLLERS, COMPONENTS                                                   Inv. No. 337-.TA-1191
  THEREOF, AND PRODUCTS
  CONTAINING THE SAME


ORDERNO.4:             SETTING DATE FOR SUBMISSION OF JOINT                               PROPOSED
                       PROCEDURAL SCHEDULE

                                           (March 13, 2020)

       The joint proposed procedural schedule should be received by the undersigned no later than

close of business on March 24, 2020. Said proposed procedural schedule should include dates for

each of the events set forth in Ground Rule 2 (if applicable). Based on a review of the undersigned's

current caseload, the Markman hearing will take place on July 20, 2020 and the evidentiary hearing

will be held February 22-26, 2021. The parties should take these dates into consideration when

proposing their procedural schedule.

      The proposed schedule includes dates for two settlement meetings and one mediation (which

will not include the Administrative Law Judge) at a time, date, and location of the parties choosing

for the exploration of settlement, by persons of requisite authority, of some or all of the issues in the

case. Unless the parties obtain the permission of the undersigned, for good cause shown, the

settlement meetings should not occur by yideo-conferencing or by teleconferencing.



SO ORDERED.


                                                      Charles E. Bullock
                                                      Chief Administrative Law Judge
        Case 6:20-cv-00881-ADA Document 42-2 Filed 01/27/21 Page 3 of 3

CERTAIN AUDIO PLAYERS AND CONTROLLERS,                                Inv. No. 337-TA-1191
COMPONENTS THEREOF, AND PRODUCTS
CONTAINING THE SAME


Certificate of Service - Page 1

        I, Lisa R. Barton, hereby certify that the attached ORDER NO. 4 has been served by
hand upon the Commission Investigative Attorney, Cortney Hoecherl, Esq., and the following
parties as indicated, on March 13, 2020.



                                               ~~~:::.>
                                                 Lisa R. Barton, Secretary .
                                                 U.S. International Trade Commission
                                                 500 E Street SW, Room 112
                                                 Washington, DC 20436


 On Behalf of Complainant Sono, Inc.:
 Jordan L. Coyle, Esq.                                    □ Via Hand Delivery
 ORRICK, HERRINGTON & SUTCLIFF LLP                        ~ a Express Delivery
 Columbia Center                                          , Via First Class Mail
 1152 15 th Street, NW
                                                          □ Other:
 Washington, DC 20006

 On Behalf of Respondents Google LLC and Alphabet
 Inc.:
 S. Alex Lasher, Esq.                                     □ Via Hand Delivery
 QUINN EMANUEL URQUHART &                                 ~ a Express Delivery
 SULLIVAN, LLP                                              Via First Class Mail
 1300 I Street, NW, Suite 900
                                                          □ Other:
 Washington, DC 20005
